DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-10 in the reply filed on 19 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 5, the claim requires “a control program” which is  apart of a computer as disclosed in the instant specification ([0069] and shown graphically in Fig. 7 and explicitly a part of a recording medium [0141]). Such a control program is a required submission in accordance with MPEP 608.05(a) and 2161.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, the recitation requires “the control program comprises a display” yet is indefinite if a physical display, i.e. computer monitor” is a part of the programming of the “control program”. Applicant appears to have shifted the claims to limit a set of computer readable instructions, as opposed to a physical system of electrodeposition.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustov et al (US 2018/0274122 A1).
As to claim 1, Gustov discloses A system for controlling electrodeposition coating for electrochemically forming a coating film on a coating object in an electrodeposition tank storing electrodeposition solution (Abstract [0025]), the system comprising:
	a positive electrode configured to apply a positive electrode voltage to a positive electrode disposed in the electrodeposition tank (#10 “anode”);
	a negative electrode configured to apply a negative electrode voltage to the coating object transferred by a hanger (“Cathode” Fig. 1 [0022] and discussed throughout); and
	an electrodeposition controller configured to electrochemically deposit the coating film on an external surface and an internal surface of the coating object by applying the positive electrode voltage to the positive electrode and the negative electrode voltage to the negative electrode (Fig. 7 “system controller” [0039] as provided by component 114 “A remote control component 114 in one example provides a DC load voltage reference setpoint to the system controller, for example, as part of a control algorithm used to operate multiple converter modules 100 in a system such as shown in FIG. 1”) ;
	wherein the electrodeposition controller is configured to control voltage, current, and
pulse in multi-stages over time from a dip-in time point to a draw-out time point of the coating object into and from the electrodeposition tank (See Fig. 4 for 16 stages).

As to claim 2, Gustov discloses wherein the electrodeposition controller is configured to adjust the voltage, current, and pulse over time in three stages ([0023], Fig. 4 each stage OR Fig. 1 showing explicitly 3 stages, [0042] discloses each module has voltage and current regulator and pulse patterns, Fig. 7/8).

As to claim 3, Gustov discloses wherein the electrodeposition controller is configured to set a limit value of an applied voltage such that the applied voltage does not exceed the limit value ([0023] set points).

As to claim 4, Gustov discloses wherein the electrodeposition controller is configured to increase a current density through a pulse control of the current to increase a throwpower for coating film thickness formation of the internal surface.(“adjustable frequency pulse width modulation” [0023]).

As to claim 5, Gustov discloses wherein the electrodeposition controller comprises: a first stage rectifier, a second stage rectifier, and a third stage rectifier for controlling multi-stages of voltage, current, and pulse (Fig. 1 each #108); and 2a controller configured to control the voltage, current, and pulse over time through a control program (component 114 “A remote control component 114 in one example provides a DC load voltage reference setpoint to the system controller, for example, as part of a control algorithm used to operate multiple converter modules 100 in a system such as shown in FIG. 1”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gustov in view of Urquhart et al (US 4,772,374) and Hibino et al (US 4,824,538).
As to claim 6, Gustov fails to explicitly disclose wherein the controller is configured to identify a position of the coating object through on/off signals of a first limit switch and a second limit switch, and selectively control a corresponding rectifier. 
	Urquhart discloses using limit switches signal that the work carrier has arrived at a position (col. 7 lines 54-60) explicitly coupled to a controller (via 124 shown in Fig. 1 and Fig.8 showing switches 136 col. 7 lines 12-16). Hibino discloses using limit switches to control the application of power in the process through different stages (col. 7 lines 27-53 and shown graphicaly as ”LS1-9” and LS11-LS16 in Figures).
	Thus, it would have been obvious to one of ordinary skill in the at the time the invention was filed to have used a first and second limit switches as taught by Hibino in the apparatusof Gustov in order to indicate when a workpiece had entered each zone of plating to facilitate processing which allows for controlling of the thickness (Abstract Hibino) and to have further coupled the limit switches explicitly to the controller as taught by Urquhart in the apparatus of Gustov in order to tell the controller when to turn each rectifier on and off as the workpiece passes through each stage.

	
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gustov in view of Bhagwat et al (6,516,233 B1)
As to claim 7, Gustov discloses a control program comprising charge, voltage, current and a user interface (Fig. 7 “reference parameters block input for Imax, and voltage command and necessarily charge as it is a function of current and time – [0031]-[0032]) and control algorithm 114 to provide voltage set points ([0036]) and a user interface to input all operating parameters (via incorporation by reference of US 7,626,836 B2 [0028] which ‘836 discloses user interfaces at col. 11 lines 54-60).
	Gustov fails to explicitly recite a display showing said information.
	Bhagwat discloses using a processor with a display (#234 of data processing system 230) to control plural pulse plating rectifiers (Title/Abstract) where the voltage is controlled by the computer (col. 2 lines 18-26).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a display as taught by Bhagwat in the apparatus of Gustov in order to display the operating parameters of the plural rectifiers in designing the plating processes and enable input to control the processes (Bhagwat col. 9 lines -14, col. 6 lines 39-52).

As to claim 8, Gustov discloses controlling the plating parameters through the controllers (citations above) where the limitation “the controller is configured to differently set the current, voltage, pulse, and duty ratio through the user interface depending on the coating object.” Does not materially further limit the instant claim language as the steps are necessarily carried out via plating. On other words, in order to effect electrodepostion, current, voltage, pulse, and duty ratio are inherent set, even if they are set to 0, through any such process. Since the controller controls said, process, it necessarily carries out said function absent further recitation as to how the configured language imparts particular processes.
Claims 9  and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gustov, as modified by Bhagwat, in further view of Kohler et al (US 2007/0261953 A1).
As to claim 9, over Gustov, as modified by Bhagwat, fail to disclose the controller configured to control the pulse of the current in a range of 5 kHz to 10 kHz.
	Kohler discloses performing plating on a vehicle body at a pulse frequency of  1 kHz – 10 kHz ([0100] which overlaps the instantly claimed range in accordance with MPEP 2144.05).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a frequency of 1 kHz-10 kHz as taught by Kohler as programmed by the controller of Gustov, as modified by Bhagwat, because it is a recognized frequency pulse to provide the expected result of electrodeposition onto a vehicle body. See MPEP 2144.07.

As to claim 10, the limitation “wherein the controller is configured to set a duty ratio of the pulse to above 50%” is met via providing parameters of pulsing current and thus configured as such to provide the necessary duty ratio.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795